DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Feldkamp et al. (US 2005/0256473) in view of Jondahl et al. (US 8,214,927) and Drier (US 5,397,318) and further in view of Leon (US 2012/0232516).
With reference to claim 1, Feldkamp et al. (hereinafter “Feldkamp”) discloses disposable pants [0034], comprising: 
an upper section configured to encircle a wearer's waist (28); 
a front panel (14), an opposing back panel (16), two side edges disposed between the front panel and the opposing back panel (figure 3), a crotch area (46), and a pair of leg receiving portions, each leg receiving portion defined on a side of the crotch area (figure 3); 

a terminal section of each of the pair of leg portions ending in an elastic band (40) configured to secure each leg receiving portion to a leg of the wearer [0048]; 
a diaper (26) disposed within an interior of the disposable pants (figure 3) and including an inner lining composed of an absorbent material [0066] disposed on an inner surface of the disposable pants (figure 3), and 
a plurality of channels disposed within the diaper of the disposable pants configured to receive and absorb liquid therein as set forth in [0067], [0093].
The difference between Feldkamp and claim 1 is the explicit recitation that the pants include a front fastener centrally disposed on the upper section of the front panel, that the diaper has one or more pockets disposed within the diaper to receive and absorb liquid and that the pants are composed of a biodegradable material. 
Initially, Jondahl et al. (hereinafter “Jondahl”) teaches disposable pants that include a front fastener (17,18,19) disposed centrally on the upper section of the front panel as shown in figure 1.
It would have been obvious to one of ordinary skill in the art to provide the pants of Feldkamp with the front fastener as taught by Jondahl in order to further secure the waistband around the waist of the wearer as taught by Jondahl in col. 8, lines 50-54.

The difference between Feldkamp in view of Jondahl is the provision that the diaper has one or more pockets.
Dreier teaches a diaper that includes a pocket cuff (50).
It would have been obvious to one of ordinary skill in the art to provide the article of Feldkamp modified with the pocket as taught by Dreier in order to reduce the possibility of undesirable leakage as taught by Dreier in col. 1, lines 55-58.
The difference between Feldkamp in view of Jondahl and Dreier and claim 1 is the explicit recitation that the disposable pants are composed of a biodegradable material. 
Leon teaches an outer garment that may hold an absorbent article where the outer article is made of biodegradable materials as set forth in [0027].
It would have been obvious to one of ordinary skill in the art to provide the pants (i.e., outer garment) of Feldkamp modified with a biodegradable material as taught by Leon for improved environmental reasons as taught by Leon in [0027].
The difference between Feldkamp and claim 4 is the provision that the channels have a specific extension.
Dreier teaches channels which extend to an edge of the diaper as set forth in col. 13, lines 17-25 and as shown in figures 2 and 5.

The difference between Feldkamp and claim 5 is the provision that the pocket is disposed in a specific location.
Dreier teaches a pocket is disposed at a rear portion of the interior of the disposable pants and configured to rest proximal to the buttocks of a user as set forth in col. 10, line 68 to col. 11, line 2 and as shown in figure 1.
 It would have been obvious to one of ordinary skill in the art to provide the article of Feldkamp modified with the specific diaper as taught by Dreier in order to reduce the possibility of undesirable leakage as taught by Dreier in col. 1, lines 55-58 and in col. 13, lines 23-25.
As to claim 6, see the rejection of claim 1.
The difference between Feldkamp and claim 6 is the provision that the pocket is disposed in a specific location.
Dreier teaches a pocket disposed between the plurality of channels as shown in figure 2.
It would have been obvious to one of ordinary skill in the art to provide the article of Feldkamp modified with the specific diaper as taught by Dreier in order to reduce the possibility of undesirable leakage as taught by Dreier in col. 1, lines 55-58 and in col. 13, lines 23-25.
As to claim 8, Feldkamp discloses disposable pants further comprising: 
one or more fasteners (44) disposed on an outer side of the upper edge of the front panel configured to removably secure a front end of the diaper to the front panel of the pants; 
one or more fasteners (42) disposed on the upper outside edge of the back panel configured to removably secure back end of the diaper to the back panel of the pants; 
an indentation within the crotch area configured to receive the diaper such that the diaper rests within the indentation (figure 3); 
wherein the diaper is removable as set forth in [0049].
With reference to claim 9, Feldkamp discloses an article where each fastener is a hook and loop fastener as set forth in [0049].
The difference between Feldkamp and claim 9 is the teaching of a front fastener composed of hook and loop fastener.
Jondahl provides the front fastener as set forth in the rejection of claim 1. Jondahl also acknowledges the use of hook and loop fastening material (col. 7, lines 49-59) and discloses that the many other structures may be used in place of the belt (col. 8, lines 58-60).

Likewise, it would have been obvious to one of ordinary skill in the art to provide the front fastener with hook and loop material because Jondahl recognizes that other suitable fastening material may be used in place of the front belt (col. 8, lines 58-60) and also acknowledges that the use of a releasable connection material such as hook and loop fastening material is preferable to make it easier to put one and/or remove the article as set forth in col. 7, lines 49-60.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Feldkamp et al. (US 2005/0256473) in view of Jondahl et al. (US 8,214,927), Drier (US 5,397,318) and Leon (US 2012/0232516) and further in view of Bett et al. (US 3,180,336).
With reference to claim 2, Feldkamp discloses a fastener at the terminal section of the leg portion as set forth in figure 3.
The difference between Feldkamp in view of Jondahl, Dreier and Leon and claim 3 is the explicit recitation that the fasteners are located at the ankle of a wearer.

It would have been obvious to one of ordinary skill in the art to extend the length of the leg portion of Feldkamp to include sections which extend to the ankle, and thus provide the terminal fastener at the ankle, in order to provide an article which can cover the wearer’s legs as taught by Bett in col. 1, liens 12-16.
The difference between Feldkamp in view of Jondahl, Dreier and Leon and claim 3 is the explicit recitation that the terminal section of the leg portions extend to an ankle of the wearer. 
Bett teaches an outer garment usable with diaper (col. 1, lines 17-19) where the terminal section of leg portions extend to the ankle as set forth in col. 2, lines 23-25.
It would have been obvious to one of ordinary skill in the art to extend the length of the leg portion of Feldkamp to include sections which extend to the ankle in order to provide an article which can cover the wearer’s legs as taught by Bett in col. 1, liens 12-16.
Additionally, it is noted that mere changes in size and/or shape of elements previously disclosed by the prior art is within the level of ordinary skill in the art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Feldkamp et al. (US 2005/0256473) in view of Jondahl et al. (US 8,214,927), Drier (US 5,397,318) .
The difference between Feldkamp in view of Jondahl, Dreier and Leon and claim 7 is the provision that the inner lining is composed of a hypoallergenic material. 
McGilloway et al. (hereinafter “McGilloway”) teaches inner liners that are composed of hypoallergenic material as set forth in [0047].
It would have been obvious to one of ordinary skill in the art to provide the inner lining of Feldkamp with a hypoallergenic material as taught by McGilloway for improved environmental reasons as taught by McGilloway in [0047].
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781